

CRITEO


WARRANT AGREEMENT


[Name], a [nationality] citizen, residing at [address],


hereinafter referred to as the “Beneficiary”,


On [___], 20[___], the board of directors, using the delegation of competence
granted to it by the combined ordinary and extraordinary shareholders meeting of
CRITEO (the “Company”) held on [___], issued and granted to the benefit of the
Beneficiary [_____] warrants (the “Warrants”) under the terms and conditions set
forth in this agreement:


Date of Grant:        [___], 20[___]


Subscription Price of the Warrants:
USD [______] (i.e., USD [____] per Warrant)



Maximum number of ordinary shares to be subscribed
upon exercise of the Warrants:    [____]
(i.e., 1 per Warrant)


Exercise price per share:    EUR [____]


Term/Expiration date of the Warrant:    [___], 20[___]




Article 1 - Validity of the Warrants


The Warrants will be validly issued as from the date of their subscription by
the Beneficiary subject to the condition precedent that the Beneficiary executes
and returns to the Company the subscription form of the Warrants in the form
attached as exhibit 1 hereto, duly signed, and makes the following payment on or
before [___], 20[___].


The Warrants shall be fully paid up, at subscription, for a total price of USD
[_________], in cash or by way of offset against receivables in accordance with
applicable French law.


Article 2 - Exercise of the Warrants


2.1.    Vesting period


The Warrants may be exercised according to the following vesting schedule:


•
[__] of the Warrants shall vest on [__],

•
[__] of the Warrants shall vest on [__], and

•
[__] of the Warrants shall vest on [__];



provided that [(i) in case of termination of the Beneficiary's term of office as
board member of the Company, on his own initiative or at the request of the
Company, (the “Office Termination”) before the first anniversary of the date of
grant, all the Warrants shall be automatically void; and (ii)] any Warrants not
exercised on or before [___], 20[___] shall be automatically void.


As an exception to the above, in the event of (i) signature of a merger
agreement by way of absorption of the Company by another Company, or in the
event of transfer by one or several shareholders of the Company to one or
several third parties, acting on their own or jointly, of a number of shares
entailing the transfer of the control of the Company (in the meaning of article
L. 233-3 of the French commercial code) to this or these third parties (the
“Operation”), or (ii) [Office Termination on or after one year


1

--------------------------------------------------------------------------------




from the date of grant / termination of the Beneficiary’s term of office as
board member, either at this own initiative or at the request of the Company
(the “Office Termination”)], the exercise rights of the Warrants shall be
accelerated in such a way that the Warrants holder can exercise a number of
ordinary shares corresponding to 100% of the Warrants not exercisable at the
date of completion of said Operation or Office Termination, as applicable.


However, unless otherwise decided by the board of directors in connection with
the events below, the exercisable Warrants will have to be exercised by the
holder, failing which they will be deemed to be null and void:


a)
within ninety (90) days of the Office Termination,



b)
at the latest immediately prior to the completion of the above mentioned
Operation, it being specified that the Company will have to inform the holder of
Warrants of the completion of any Operation of which he might not be aware at
least fifteen (15) days in advance, or



c)
within six (6) months following the occurrence of the death or incapacity of the
Warrants holder,



it being specified that, on the one hand, the Warrants which would not be
exercisable at the date of occurrence of one of the events listed under
paragraph (a) to (c) above will automatically lapse and that, on the other hand,
the above mentioned delays do not result in an extension of the validity of the
Warrants beyond the above ten-year (10) period.


2.2.    Method of Exercise


The Warrants are exercisable by delivery of an exercise notice, in the form
attached hereto under exhibit 2 (the "Exercise Notice"), comprising a share
subscription form (bulletin de souscription) which shall state the Beneficiary’s
election to exercise all or parts of the Warrants and the number of shares in
respect of which the Warrants are being exercised (the "Exercised Shares"). The
Exercise Notice shall be signed by the Beneficiary and shall be delivered in
person or by certified mail to the Company or its designated representative or
by facsimile message to be immediately confirmed by certified mail to the
Company. The Exercise Notice shall be accompanied by the payment of the
aggregate exercise price of all Exercised Shares. If the subscription price of
the shares is paid by wire transfer, the subscription price of the shares will
have to be paid on the Company’s bank account at the latest within 10 calendar
days following the receipt by the Company of the Exercise Notice. The Warrants
shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the proof of payment of such aggregate
exercise price.


Upon exercise of the Warrants, the shares issued to the Beneficiary shall be
assimilated with all other ordinary shares of the Company and shall be entitled
to dividend for the fiscal year during which the Exercised Shares are subscribed
and issued.


2.3.     Payment of the Exercised Shares


Payment of the aggregate exercise price of the Exercised Shares shall be made,
at the election of the Beneficiary, by offset against receivables in accordance
with applicable French law.


Article 3 – Other Terms of the Warrants


In the event of a reduction in share capital of the Company due to losses by way
of reduction of the number of outstanding shares of the Company, the right of
the holder of the Warrants as regards the number of shares to be issued upon
exercise of the Warrants shall be reduced accordingly, as if the Warrants holder
had been a shareholder of the Company as from the date of issuance of the
Warrants.




2

--------------------------------------------------------------------------------




In the event of a reduction in share capital of the Company due to losses by way
of reduction of the par value of the Company’s shares, the subscription price of
the shares issued upon exercise of the Warrants shall not change, the issue
premium being increased by the amount of the reduction of the par value.


In the event of a reduction in share capital of the Company not related to
losses by way of reduction of the par value of the shares, the subscription
price of the shares issued upon exercise of the Warrants shall be reduced
accordingly.


In the event of a reduction in share capital of the Company not related to
losses by way of reduction of the number of shares, the holder of the Warrants,
if he exercises the Warrants, shall be entitled to request the repurchase of his
shares under the same conditions as if he had been a shareholder of the Company
as at the date of the repurchase by the Company of its own shares.


In case of rights issue (in which all shareholders are offered to participate
prorata their respective equity stake), the Company will take either or several
of the following decisions to preserve the rights of the holder of the Warrants,
in accordance with the provisions of article L. 228-99 of the French commercial
code:
1. either permit the holder of the Warrants to exercise it immediately to enable
the Beneficiary to participate in the rights issue, which will not alter or
limit the rights of the Beneficiary to exercise the Warrants under Section 2.1
of this Warrant Agreement; or
2. take any measures which will allow the Beneficiary, should he exercises the
Warrants subsequently, to irrevocably subscribe at that time its prorata share
of the new issue or obtain a free allotment, or receive cash or goods similar to
those distributed in the rights issue, in the same quantities or proportions and
under the same conditions as if the Beneficiary already exercised the Warrants
and had thus been a shareholder of the Company at the time when those operations
took place, or
3. adjust the conditions of subscription initially fixed in order to take
account of the impact of the rights issue. In that case, such adjustment will be
carried out by applying the method provided for in article R. 228-91 of French
commercial code, it being specified that the value of the preferential
subscription right as well as the value of the share before detachment of the
subscription right shall be determined, if need be, by the board of directors on
the basis of the subscription, exchange or sale price per share retained at the
time of the last operation occurred on the Company's share capital (share
capital increase, contribution in kind, sale of shares, etc.) during the six (6)
month-period preceding the said meeting of the board of directors, or, if no
such operation has been carried out during the said period, on the basis of any
other financial parameter that appears relevant to the board of directors (and
which will be confirmed by the Company's auditor).
The Company is authorized, without requesting the specific consent of the holder
of the Warrants, to modify its corporate form and its corporate purpose.


It is reminded that, in compliance with the provisions of article L. 228-98 of
the French commercial code, the Company cannot amend the rules regarding profit
allocation, amortize the share capital and create and issue preferred shares
entailing any such modification or amortization without requesting the specific
consent of the holder of the Warrants.


Article 4 - Governing Law


This agreement is governed by the laws of the Republic of France. Any claim or
dispute arising under this agreement shall be subject to the exclusive
jurisdiction of the court competent for the place of the registered office of
the Company.




Made in _____,
On [___], 20[___],
In two copies,


3

--------------------------------------------------------------------------------










[Name]
CRITEO
Benoît Fouilland
Directeur général délégué













        
                        




4

--------------------------------------------------------------------------------





EXHIBIT 1


SUBSCRIPTION FORM OF THE WARRANTS








5

--------------------------------------------------------------------------------





CRITEO


French société anonyme
Registered office : 32 rue Blanche, 75009 Paris
484 786 249 R.C.S. PARIS
___________________________




WARRANT SUBSCRIPTION FORM




Amount and terms of the issuance of the warrants


Issuance at a total price of USD [____] of [____] warrants (hereafter the
“Warrants”), giving the right to subscribe for a maximum number of [____]
ordinary shares, at a fixed price of EUR [___] each (issue premium included), to
be fully paid up in cash or by way of offset against receivables and the
subscription of which has been reserved to the subscriber.


The issuance has been decided by the board of directors of Criteo SA on [___],
20[___], pursuant to the authorization granted to it by the combined ordinary
and extraordinary shareholders meeting of [_____].


The terms and conditions of the Warrants are described in the warrant agreement
executed by the subscriber and Criteo on [___], 20[___].


The subscription period is opened until [___], 20[___] included.


--ooOoo—




The undersigned:


[Name], a [nationality] citizen, residing at [address],


acknowledging the terms and conditions of the Warrants,


hereby subscribes the Warrants and pays the amount of the subscription by way of
offset against receivables held by the undersigned against the Company.




Made in _______________
On __________________, 20____
In two copies






__________________
[Name]


1

--------------------------------------------------------------------------------








EXHIBIT 2


EXERCISE NOTICE OF THE WARRANTS




























 
 




--------------------------------------------------------------------------------





CRITEO


French société anonyme
Registered office : 32 rue Blanche, 75009 Paris
484 786 249 R.C.S. PARIS
___________________________




SHARE SUBSCRIPTION FORM




CRITEO
32, rue Blanche
75009 Paris
France






[Name], a [nationality] citizen, residing at [address],


holder of ___________________ Warrants, each giving right to subscribe for an
ordinary share of Criteo (the “Company”) issued pursuant to the resolution of
the board of directors of the Company held on [___], 20[___],


having examined the terms and conditions of the Warrants,


hereby


exercises __________ Warrants


and


subscribes consequently for ________________ ordinary shares of the Company, for
a subscription price per share of EUR ______________, share premium included,


pays, for this subscription, the total amount of EUR _____________________
corresponding to the aggregate of the nominal value and the share premium of the
above mentioned ordinary shares.




Made in
On
In two copies




__________________
[Name]





